Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Matsumoto (US 6,625,845) does not include a cleaner comprising a frame (9) movable between a first (The upper position) and a second position (The lower position represented by a dotted line image) (Fig. 26), the frame including a frame body including an inner extension wall and an outer extension wall radially spaced from the inner extension wall (The radial direction is a horizontal direction extending radially outward from the axis of the cyclone flow), a flow path body connecting the walls to each other, and the walls and body forming an air flow path through which air suctioned through a suction opening (5a) flows (Dirt drops down into the dust bin 8 and past 9 but air suctioned through 5a does not flow through an opening of 9 or even slide over 9 before it flows through outlet 5b. Also, the air path of suctioned air does not intersect 9), as recited in claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW A HORTON/Primary Examiner, Art Unit 3723